DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed 9/6/2022.  As directed, claim 1 has been canceled and claims 2-21 have been added.  Thus claims 2-21 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh (2010/0163023) in view of Frass (5,499,625) and  Denton (5,885,248).
Regarding claim 2, Singh discloses a method for ventilating an individual, the method comprising: inserting a working end (distal) of a ventilation device comprising a tubing (300) within a body passageway (mouth) of the individual ([0041] lines 1-5), where the working end includes a distal opening (304b) fluidly coupled to a first lumen (305b) and a proximally spaced medial opening (304a) fluidly coupled to a second lumen (305a) where the first lumen dn second lumen are fluidly isolated from each other (as shown in fig. 3a-1, the lumens are fluidly isolated) but does not specifically disclose the first lumen and second lumen are housed within  tubing.  However, Frass teaches in figs. 1 and 3, the lumens (11, 14) are housed within the tubing (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the airway and lumens of Singh to be integrated into a tubing as taught by Frass to provide the advantage of enhanced ease of insertion since the airway would have a smoother/rounder external shape. 
Singh discloses determining which lumen is the ventilation lumen from the first or second lumen by taking into account the difference in structures of the trachea and the esophagus ([0057] lines 6-14, [0059] lines 1-15) but does not specifically disclose drawing suction through the distal opening to induce collapse and maintaining the suction for a period of time; monitoring a fluid parameter to determine whether the body passageway is drawn against the distal opening the suction; ventilating the individual through the medial opening upon determining movement of a wall of the body passageway; and ventilating the individual through the distal opening upon failure to detect movement of the wall of the body passageway.  However, Denton discloses a method (col. 2 lines 8-25) including drawing suction through the distal opening (col. 10 lines 20-30, col. 11 lines 35-50) and maintaining the suction for a period of time (col. 8 lines 5-20, col. 12 lines 20-30); monitoring a fluid parameter (i.e. pressure) to determine whether the body passageway collapses (col. 2 lines 9-25, col. 8 lines 5-20); ventilating the individual through the medial opening upon detecting movement of the walls of the body passageway (col. 18 lines 1-25, 45-55) wherein the suction is maintained for a period of time (col. 8 lines 5-20, col. 12 lines 20-30) which is able to maintain collapse of the body passageway for the period of time (col. 8 lines 5-20) and is able to prevent respiratory gas from passing through the collapsed body passageway since the passageway is collapsed; and ventilating the individual through the distal opening upon failure to detect movement of the wall of the body passageway (col. 18 lines 1-15).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify or supplement the method of airway identification and cuff pressure checking as taught by Singh with the negative pressure method of airway identification as taught by Denton to provide more efficient airway identification and simultaneous ventilation in emergency situations as disclosed by Denton in col. 18 lines 1-30.
Regarding claim 3, Singh teaches monitoring a fluid parameter (i.e. pressure) to indicate movement of the wall against the working end (col. 2 lines 9-25, col. 8 lines 5-20).
 Regarding claim 5, Singh discloses adjusting a ventilation parameter to improve ventilation of the individual where the ventilation parameter comprises a ventilation volume or pressure ((0088] lines 15-25 disclose adjusting the pressure or volume by turning the ventilator on or off in accordance with the ventilation needs of a patient to improve ventilation).
Regarding claims 8 and 9 Singh teaches deploying a balloon anchor (310) coupled to the distal end to temporarily secure the ventilation device in the body passageway ((0047] lines 1-10) and the modified Singh discloses upon detecting collapse of the body passageway maintaining sufficient suction for a period of time which is able to anchor the ventilation device (col. 18 lines 20-30 disclose that after occlusion is determined, the bulb continues to attempt to expand for a period of time until a user removes it. In addition, the modified Singh include the suction device such that the device of the modified Singh would be able to perform the claimed method).
Regarding claims 11 and 12, Singh teaches that the body passageway comprises either a trachea (315) or an esophagus (320) of the individual and where selecting the first lumen (305b) comprises selecting the first lumen (305b) if the working portion of the ventilation device is positioned within the trachea ([0041] lines 1-15, [0047] lines 1-10) and selecting the second lumen (305a) if the working portion of the ventilation device is positioned within the esophagus ([0041] lines 1-15, [0047] lines 1-10).

Claim 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh in view Frass and Denton, as applied to claim 2 above, and further in view of Freeman (7,747,319).
Regarding claim 6, Singh discloses use of the device in emergency filed settings ([0046 line 5) but does not specifically disclose an indicator signal to identify desired times of chest compression. However, Freeman teaches in figs. 6A and 7B timing ventilating the individual with chest compression using an indicator signal to identify desired times of chest compression (col. 12 lines 5-10) which is able to increase the effectiveness of both compression and ventilation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the endotracheal tube of Singh with an AED as taught by Freeman to provide enhanced therapy in emergency situations.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh in view of Frass and Denton, as applied to claim 2 above, and further in view of Don Michael (5,339,808).
Regarding claim 13, Singh teaches esophageal intubation ([0041] lines 1-10) wherein the distance but does not specifically disclose a face mask. However, Don Michael teaches a face mask (170) wherein the distance between the facemask and the distal opening is adjustable (i.e. by bending the tube). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the endotracheal tube of Singh with a mask as taught by Don Michael to provide enhanced ventilation.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh in view of Frass and Denton, as applied to claim 2 above, and further in view of Fortuna (2004/0020491).

Regarding claim 14, Singh teaches in fig. 3 placement of the tube (300) into a user’s mouth but does not specifically disclose that a proximal portion of the ventilation device further comprises a reinforced section to prevent collapse of the ventilation device in a mouth of the individual. However, Fortuna teaches that a proximal portion of the ventilation device comprises a reinforced section (30) to prevent collapse of the ventilation device in a mouth of the individual ({0060] lines 1-7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the endotracheal tube of Singh with a reinforcement ring as taught by Fortuna to enhance patency.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh in view of Frass and Denton, as applied to claim 2 above, and further in view of Kolobow et al. (7,503,328).
Regarding claim 10, the modified Singh substantially teaches the claimed invention except for coupling a collection member to the first lumen and collecting bodily fluids in the collection member during suctioning. However, Kolobow teaches coupling a collection member (96) to the first lumen and collecting bodily fluids in the collection member during suctioning (col. 5 lines 52-65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the endotracheal tube of the modified Singh with a secretion collector as taught by Kolobow to provide enhanced ventilation and airway clearance.

Claims 2 and 7 are also rejected under 35 U.S.C. 103(a) as being unpatentable over Voss in view of Frass and Denton.

Regarding claim 2, Voss teaches a method for ventilating an individual, the method comprising: inserting a ventilation device (20, 70) within a natural respiratory opening (mouth) of the individual by advancing a working end (214, 708) of the ventilation device within a body passageway of the individual, where the working end (214, 708) includes a distal opening ([0073] last 3 lines) fluidly coupled to a first lumen (702) and a medial opening (713) fluidly coupled to a second lumen (707). Additionally or alternatively, Voss discloses in [0065] lines 1- 10 providing combitubes which inherently include dual lumens having distal and medial openings, where the first lumen  dn second lumen are fluidly isolated from each other (as shown the lumens are fluidly isolated) but does not specifically disclose the first lumen and second lumen are housed within  tubing.  However, Frass teaches in figs. 1 and 3, the lumens (11, 14) are housed within the tubing (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the airway and lumens of Voss to be integrated into a tubing as taught by Frass to provide the advantage of enhanced ease of insertion since the airway would have a smoother/rounder external shape.  
Voss substantially teaches the claimed invention except for confirming the locating of the distal end by drawing suction through the distal opening and maintaining the suction for a period of time, ventilating the individual through the medial opening upon determining movement of a wall of the body passageway; and ventilating the individual through the distal opening upon failure to detect movement of the wall of the body passageway.  However, Denton discloses a method (col. 2 lines 8-25) including drawing suction through the distal opening (col. 10 lines 20-30, col. 11 lines 35-50) and maintaining the suction for a period of time (col. 8 lines 5-20, col. 12 lines 20-30); monitoring a fluid parameter (i.e. pressure) to determine whether the body passageway collapses (col. 2 lines 9-25, col. 8 lines 5-20); ventilating the individual through the medial opening upon detecting movement of the walls of the body passageway (col. 18 lines 1-25, 45-55) wherein the suction is maintained for a period of time (col. 8 lines 5-20, col. 12 lines 20-30) which is able to maintain collapse of the body passageway for the period of time (col. 8 lines 5-20) and is able to prevent respiratory gas from passing through the collapsed body passageway since the passageway is collapsed; and ventilating the individual through the distal opening upon failure to detect movement of the wall of the body passageway (col. 18 lines 1-15).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify or supplement the method of airway identification and cuff pressure checking as taught by Singh with the negative pressure method of airway identification as taught by Denton to provide more efficient airway identification and simultaneous ventilation in emergency situations as disclosed by Denton in col. 18 lines 1-30.
Regarding claim 7, Voss discloses initially ventilating through the second lumen during application of suction through the first lumen ([0014] lines 1-20).Claim 1 is also rejected under 35 U.S.C. 103(a) as being unpatentable over Voss (2009/0277447) in view of Denton.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.         Claims 2 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,776,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 1 (i.e.  the instant claim 2 and 15 does not include monitoring a fluid parameter or maintaining suction while ventilating through the second lumen).  In the instant claim 1, all structural elements and method steps are included in the patented claim 1.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim.

8.         Claim 2 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,220,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim l is a broader version of the patented claim 1 (i.e.  the instant claim 2 and 15does not include maintaining suction while ventilating through the second lumen).  In the instant claim l, all structural elements and method steps are included in the patented claim 1. Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim.

9.         Claim 2 and 15is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9802014. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 2 and 15 is a broader version of the patented claim 5 (i.e.  the instant claim 2 and 15 does not include monitoring a fluid parameter or maintaining suction while ventilating through the second lumen).  In the instant claim 1, all structural elements and method steps are included in the patented claim 5.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim

10.       Claim 2 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9757530. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 2 and 15 is a broader version of the patented claim 5 (i.e.  the instant claim 2 and 15 does not include altering the timing).  In the instant claim 1, all structural elements and method steps are included in the patented claim 5.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim


10.       Claim 2 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,09855. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 2 and 15is a broader version of the patented claim 1 (i.e.  the instant claim 1 does not include altering the timing).  In the instant claim 1, all structural elements and method steps are included in the patented claim 1.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim

10.       Claim 2 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 2 and 15  is a broader version of the patented claim 1 (i.e.  the instant claim 2 and 15 does not include altering the timing).  In the instant claim 1, all structural elements and method steps are included in the patented claim 1.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim

Allowable Subject Matter









Claims 15-21 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 2nd full paragraph that drawing suction through the distal end of Singh will prevent Singh from operating as intended.  However, Examiner notes that Denton offers an alternative method of detecting the location of the distal end through suction.  One of ordinary skill in the art upon seeing suction of method of Denton would recognize that modifying or supplementing the method of airway identification and cuff pressure checking as taught by Singh with the negative pressure method of airway identification as taught by Denton would provide more efficient airway identification and simultaneous ventilation in emergency situations as disclosed by Denton in col. 18 lines 1-30.  Thus motivation is provided.
Applicant argues on page 8 last paragraph that Voss has no need to apply vacuum.  Examiner respectfully disagrees as Voss teaches delivering oxygen to a user.  Thus one of ordinary skill in the art would be motivated to ensure the oxygen delivery tube is within the trachea instead of the esophagus to deliver the pulse.  Thus Voss does not teach way.
Applicant argues on page 9 2nd and 3rd paragraph that Denton does not teach ventilating through the medial opening.  However, Examiner notes that the combination of Singh and Denton teach this limitation wherein Singh discloses determining which lumen is the ventilation lumen from the first or second lumen by taking into account the difference in structures of the trachea and the esophagus ([0057] lines 6-14, [0059] lines 1-15) band Denton discloses a method (col. 2 lines 8-25) including drawing suction through the distal opening to determine the location of the distal end  (col. 10 lines 20-30, col. 11 lines 35-50).  Thus the combination teach these limitations as claimed.

Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785